               IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF TEXAS
                       BEAUMONT DIVISION

CORTNE MARESSE ROBINSON, §
                  Petitioner,       §
                                    §     Civil Action No. 1:17-cv-11
v.                                  §     *DEATH PENALTY CASE*
                                    §
LORIE DAVIS,                        §
Director, Texas Department          §
of Criminal Justice,                §
Correctional Institutions Division, §
                  Respondent.       §

        RESPONDENT’S MOTION TO SUBSTITUTE COUNSEL
                 WITH BRIEF IN SUPPORT

      This is a federal habeas corpus proceeding initiated by Petitioner Cortne

Maresse Robinson, a death-sentenced Texas inmate, pursuant to 28 U.S.C.

§ 2254. This case has recently been reassigned to the undersigned counsel.

Accordingly, the Director respectfully requests that George A. d’Hemecourt be

removed as lead counsel of record for the Respondent, and Garrett Greene be

substituted thereof.

                                    Respectfully submitted,

                                    KEN PAXTON
                                    Attorney General of Texas

                                    JEFF MATEER
                                    First Assistant Attorney General

                                    MARK PENLEY
                                    Deputy Attorney General
                                    for Criminal Justice
                                 EDWARD L. MARSHALL
                                 Chief, Criminal Appeals Division

                                 s/ Garrett Greene____
*Lead Counsel                    GARRETT GREENE*
                                 Assistant Attorney General
                                 State Bar No. 24096217

                                 P. O. Box 12548, Capitol Station
                                 Austin, Texas 78711
                                 (512) 936-1400
                                 (512) 936-1280 (FAX)

                                 ATTORNEYS FOR RESPONDENT


                  CERTIFICATE OF CONFERENCE

      Counsel for Robinson has indicated that he is not opposed to this

substitution.

                                 /s/ Garrett Greene____
                                 GARRETT GREENE
                                 Assistant Attorney General




                                   2
                        CERTIFICATE OF SERVICE

      I hereby certify that, on Tuesday, November 26, 2019, I electronically

filed the foregoing document with the clerk of the court for the U.S. District

Court, Eastern District of Texas, using the electronic case filing system. The

electronic case filing system sent a “Notice of Electronic Filing” to counsel, who

has consented in writing to accept this Notice as service of this document by

electronic means:

Joshua Aaron Freiman
Federal Public Defender,
504 Lavaca Street
Suite 960
Austin, TX 78701
Email: joshua_freiman@fd.org

                                            _/s/ Garrett Greene____
                                            GARRETT GREENE
                                            Assistant Attorney General




                                        3
